                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 18-10097-CJC (KS)                                        Date: December 11, 2018
Title       Marcos Munoz v. Warden




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On August 17, 2018, Marcos Munoz (“Petitioner”), a state prisoner proceeding pro se,
filed a Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. §
2254 (the “August 17 Petition”). Marcos Munoz v. Warden, No. CV 18-7260-CJC (KS), Dkt.
No. 1 (2018). The August 17 Petition presented a single ground for federal habeas relief
concerning Petitioner’s receipt of mental health services. Id. On November 8, 2018, United
States District Judge Cormac J. Carney dismissed the August 17 Petition without prejudice
pursuant to Rules 2 and 4 of the Rules Governing Section 2254 Cases in the United States
District Courts, 28 U.S.C. foll. § 2254 (“Habeas Rules”) for failure to give fair notice of the
factual and legal elements of Petitioner’s claims for relief. Id. at Dkt. No. 12.

        On December 4, 2018, Petitioner filed a second Section 2254 Petition (the “December 4
Petition”). (Dkt. No. 1.) Petitioner’s sole claim for relief is “I was convicted in violation of my
rights under the United States Constitution.” (Id.) Accordingly, Petitioner has not identified the
constitutional provision(s) at issue nor the facts underpinning his ground(s) for relief, and the
December 4 Petition is subject to summary dismissal under Rules 2 and 4 of the Habeas Rules.

        As the Court previously instructed Petitioner, Habeas Rule 4 requires a district court to
dismiss a petition without ordering a responsive pleading where “it plainly appears from the
petition and any attached exhibits that the petitioner is not entitled to relief.” Further, Habeas
Rule 2 requires, inter alia, that the Petition specify the grounds for relief available to the
Petitioner, state the facts supporting each ground, state the relief requested, be legible, and be
signed under penalty of perjury by Petitioner. The Advisory Committee’s Notes state that “it is
the relationship of the facts to the claim asserted that is important” under Rule 2, and the Petition


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 18-10097-CJC (KS)                                      Date: December 11, 2018
Title       Marcos Munoz v. Warden


must “state facts that point to a real possibility of constitutional error.” Advisory Committee’s
Note on subd. (c) of Habeas Corpus Rule 2; Advisory Committee’s Note on Habeas Corpus Rule
4. Allegations that are vague, conclusory, “palpably incredible,” “patently frivolous or false,” or
unsupported by a statement of specific facts, are insufficient to warrant relief and are subject to
summary dismissal. Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (quoting
Blackledge v. Allison, 431 U.S. 63, 75-76 (1977)).

        In light of the foregoing, Petitioner is HEREBY ORDERED to show cause no later
than January 10, 2019 why this action should not be dismissed. To discharge this Order,
Petitioner must file, no later than the January 10, 2019 deadline, a signed First Amended Petition
that identifies the constitutional provisions at issue and explains how his conviction violated
those provisions, with a supporting statement of specific facts. The Clerk is directed to send
Petitioner a copy of the Central District’s form Section 2254 Petition (Form CV-69).

       Alternatively, Petitioner may file a signed Notice of Voluntary Dismissal pursuant to
Rule 41 of the Federal Rules of Civil Procedure.

     Petitioner’s failure to timely comply with this Order may result in a
recommendation of dismissal.

        IT IS SO ORDERED.

                                                                                                :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                               Page 2 of 2
